IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,339-01


                     EX PARTE BRANDON LEE HAMMOCK, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 59,542-A IN THE 27TH DISTRICT COURT
                                FROM BELL COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to life imprisonment. The Third Court of Appeals affirmed his conviction. Hammock

v. State, No. 03-06-00523-CR (Tex. App. —Austin, delivered July 11, 2007 pet. ref’d)(mem. op.,

not designated for publication).

        The trial court signed an order designating issues on March 26, 2019. The habeas record has

been properly forwarded to this Court by the district clerk pursuant to TEX . R. APP . P. 73.4(b)(5).

However, the record has been forwarded without the trial court having resolved the designated
                                                                                                       2

issue(s) in this case. We remand this application to the 27th District Court of Bell County to allow

the trial judge to complete an evidentiary investigation and enter findings of fact and conclusions of

law.

           Applicant alleges that, based on the findings in Moon v. State, 451 S.W.3d 28 (Tex. Crim.

App. 2014), the juvenile court improperly waived jurisdiction and transferred the case to the district

court, resulting in a void conviction. Applicant also contends that his appellate counsel rendered

ineffective assistance by failing to raise the issue that the conviction is void because the trial court

did not acquire jurisdiction as a result of an invalid transfer order.

           Applicant has alleged facts that, if true, might entitle him to relief. Strickland v.

Washington, 466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App.

1999). In these circumstances, additional facts are needed. As we held in Ex parte Rodriguez,

334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for findings

of fact.

           The trial court may also order depositions, interrogatories or a hearing. It appears that

Applicant is represented by counsel. If the trial court elects to hold a hearing, it shall determine

if Applicant is represented by counsel, and if not, whether Applicant is indigent. If Applicant is

indigent and wishes to be represented by counsel, the trial court shall appoint an attorney to

represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

           The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s appellate counsel was deficient and, if so, whether counsel’s

deficient performance prejudiced Applicant. The trial court shall also make any other findings of

fact and conclusions of law that it deems relevant and appropriate to the disposition of
                                                                                                       3

Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing

all affidavits and interrogatories or the transcription of the court reporter’s notes from any

hearing or deposition, along with the trial court’s supplemental findings of fact and conclusions

of law, shall be forwarded to this Court within 120 days of the date of this order. Any extensions

of time must be requested by the trial court and shall be obtained from this Court.



Filed: October 23, 2019
Do not publish